UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 4, 2016 PGT, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 000-52059 20-0634715 (State or other jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) 1070 Technology Drive, North Venice, Florida, 34275 (Address of Principal Executive Offices, Including Zip Code) (941) 480-1600 (Registrant's Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. Other Events. The 2016 Annual Meeting ofStockholdersof PGT, Inc. (the “Company”) will be held onThursday,May 19, 2016 at1:00 p.m. eastern time atthe Sarasota Yacht Club, 1100 John Ringling Boulevard,Sarasota, Florida (the “2016 Annual Meeting”). At the 2016 Annual Meeting, stockholders will be asked to: (1) elect three directors to the Board of Directors, each for a three-year term; (2) ratify the appointment ofKPMG LLPas the Company's independent registered public accounting firm for the 2016 fiscal year; and, (3) approve, on an advisory basis, our executive compensation. The Company’s Board of Directors has determined that those stockholders who are recorded in our record books as owning shares of our common stock as of the close of business on April 15, 2016, are entitled to receive notice of and to vote at the 2016 Annual Meeting. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PGT, Inc. By: /s/ Mario Ferrucci III Name: Mario Ferrucci III Title: Vice President and General Counsel Dated: April 4, 2016 - 3 -
